MEDGENICS, INC.

 

STOCK INCENTIVE PLAN

 

As Amended and Restated Effective March 5, 2012

 

Article I

Purpose and Adoption of the Plan

 

1.01        Purpose. The Medgenics, Inc. Stock Incentive Plan (the “Incentive
Plan”) was adopted by the Company to assist the Company and its Affiliates in
attracting and retaining valued employees, directors, consultants and advisors;
to act as an incentive in motivating selected employees, directors, consultants
and advisors to achieve long-term corporate objectives; and to allow those
employees, directors, consultants and advisors to share the benefits of future
growth in the value of the Company that they help to create by providing them
with the opportunity to acquire shares of Common Stock.

 

1.02        Adoption and Term. The Incentive Plan was originally approved by the
Board and became effective as of March 31, 2006. The “Effective Date” of this
amended and restated Incentive Plan is March 5, 2012, subject to approval of the
Incentive Plan by the stockholders of the Company. No Awards may be granted
under the Incentive Plan after the tenth anniversary of the Effective Date, or
until terminated by action of the Board, whichever occurs sooner. The Incentive
Plan shall remain in effect as long as any Awards are outstanding hereunder.

 

Article II

Definitions

 

For the purposes of the Incentive Plan, capitalized terms shall have the
following meanings:

 

 

 

2.01        Affiliate. “Affiliate” means any corporation or other entity which
would be a subsidiary corporation with respect to the Company as defined in
Section 424(f) of the Code.

 

2.02        Award. “Award” means any award of an Option, Stock Appreciation
Rights, Restricted Stock, Stock Unit or other stock-based grant under the
Incentive Plan. Any Award under the Incentive Plan may be granted singularly, in
combination with another Award (or Awards), or in tandem whereby the exercise or
vesting of one Award held by a Participant cancels another Award held by the
Participant.

 

2.03        Award Agreement. “Award Agreement” means a written agreement (in
whatever medium prescribed by the Committee) between the Company and a
Participant or a written notice from the Company to a Participant specifically
setting forth the terms and conditions of an Award granted under the Incentive
Plan. Such document is referred to as an agreement regardless of whether any
Participant signature is required.



                      

 

 



2.04        Beneficiary. “Beneficiary” means an individual, trust, or estate who
or which, by a written designation of the Participant filed with the Company or
by operation of law, succeeds to the rights and obligations of the Participant
under the Incentive Plan and an Award Agreement upon the Participant’s death.

 

2.05        Board. “Board” means the Board of Directors of the Company.

 

2.06        Change in Control. “Change in Control” means any one of the
following events:

 

(a)        consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended from time to time (the “1934 Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
the Company;

 

(b)        the individuals who, as of the Effective Date, are members of the
Board cease for any reason to constitute a majority of the Board, unless the
election, or nomination for election by the stockholders, of any new director
was approved by a vote of a majority of the Board; or

 

(c)        the consummation of: (1) a merger or consolidation to which the
Company is a party if the stockholders immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Company’s voting securities outstanding immediately
before such merger or consolidation or (2) a complete liquidation or dissolution
of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by: (1) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
for employees of the entity; or (2) any corporation which, immediately after
such acquisition is owned directly or indirectly by the stockholders of the
Company in substantially the same proportion as their ownership of stock
immediately prior to such acquisition.

 

Further notwithstanding the foregoing, in the event that any Award constitutes
deferred compensation, and the settlement of, or distribution of benefits under
such Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.

 

2.07        Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time. References to a section of the Code include that section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes that section.

 

2.08        Common Stock. “Common Stock” means the common stock, par value
$0.0001 per share, of the Company.



2

 

 

 

2.09        Committee. “Committee” means the Committee acting under Section 3.01
below.

 

2.10        Company. “Company” means Medgenics, Inc., a Delaware corporation,
and any successor company.

 

2.11        Date of Grant. “Date of Grant” means the date designated by the
Board as the date as of which it grants an Award, which shall not be earlier
than the date on which the Board approves the granting of the Award.

 

2.12        Disability. “Disability” means that a Participant: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering the Company’s employees.

 

2.13        Effective Date. “Effective Date” is defined in Section 1.02 of the
Incentive Plan.

 

2.14        Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

2.15        Exercise Price. “Exercise Price” means the price established with
respect to an Option or Stock Appreciation Right pursuant to Section 6.01(b)
below.

 

2.16        Fair Market Value. “Fair Market Value” means, as of any applicable
date: (i) if the Common Stock is listed on a national securities exchange or is
authorized for quotation on the Nasdaq National Market System (“NMS”), the
closing sales price of the Common Stock on the exchange or NMS, as the case may
be, on that date, or, if no sale of the Common Stock occurred on that date, on
the next preceding date on which there was a reported sale; or (ii) if none of
the above apply, the closing bid price as reported by the Nasdaq SmallCap Market
on that date, or if no price was reported for that date, on the next preceding
date for which a price was reported; or (iii) if none of the above apply, the
last reported bid price published in the “pink sheets” or displayed on the
National Association of Securities Dealers, Inc. (“NASD”), Electronic Bulletin
Board, as the case may be; or (iv) if none of the above apply, the fair market
value of the Common Stock as determined by the Board in accordance with Code
Sections 409A and 422, to the extent required.

 

2.17        Incentive Plan. “Incentive Plan” means the Medgenics, Inc. Stock
Incentive Plan described in this document and as it may be amended from time to
time.

 

2.18        Incentive Stock Option. “Incentive Stock Option” means a stock
option within the meaning of Section 422 of the Code.

 

2.19        Merger. “Merger” means any merger, reorganization, consolidation,
share exchange, transfer of assets, or other transaction having a similar effect
involving the Company.



3

 

 

 

2.20        Non-Qualified Stock Option. “Non-Qualified Stock Option” means a
stock option which is not an Incentive Stock Option.

 

2.21        Non-Vested Share. “Non-Vested Share” means shares of the Company
Common Stock issued to a Participant in respect of the non-vested portion of an
Option in the event of the early exercise of such Participant’s Options pursuant
to such Participant’s Award Agreement, as permitted in Section 6.06 below.

 

2.22        Option. “Option” means all Non-Qualified Stock Options and Incentive
Stock Options granted at any time under the Incentive Plan.

 

2.23        Participant. “Participant” means a person who is granted, and
currently holds, an Award in accordance with the Incentive Plan.

 

2.24        Performance-Based Compensation. “Performance-Based Compensation” has
the meaning ascribed to such term in Code Section 162(m).

 

2.25        Purchase Price. “Purchase Price” means the amount that a Participant
is or may be required to pay with respect to an Award of Restricted Stock under
Article VII below or with respect to an Award of stock purchase rights under
Section 8.01 below.

 

2.26        Restricted Stock. “Restricted Stock” means an Award consisting of
shares of Common Stock subject to the restrictions granted under Article VII
below.

 

2.27        Stock Appreciation Rights. “Stock Appreciation Rights” means Awards
granted in accordance with Section 6.02 below.

 

2.28        Stock Unit. “Stock Unit” means a unit of value, equal at any
relevant time to the Fair Market Value of a share of Common Stock, established
by the Board as a means of measuring the value of a Participant’s Stock Unit
Account.

 

2.29        Stock Unit Account. “Stock Unit Account” means the bookkeeping
account maintained by the Committee on behalf of each Participant who is
credited with Stock Units and dividend equivalents thereon pursuant to Section
8.02 below.

 

2.30        Termination of Service. “Termination of Service” means the
termination of a person’s status as a director and an employee, and termination
of a business relationship with a consultant, advisor or any other Participant
who is neither an employee nor a member of the Board. Subject to the terms of
Code Section 409A and the regulations promulgated thereunder, a leave of absence
shall not be considered a Termination of Service for purposes of the Incentive
Plan.

 

Article III

Administration

 

3.01        Committee. The Incentive Plan shall be administered by the
Committee. The Committee shall be selected by the Board. At any time the Common
Stock is publicly traded, the Committee shall be comprised of two (2) or more
members of the Board, each of whom is (a) a “non-employee director” (within the
meaning of Rule 16b-3 promulgated under the Exchange Act), (b) an “outside
director” (within the meaning of Code Section 162(m)) and (c) an “independent
director” (within the meaning of applicable stock exchange rules). Subject to
applicable stock exchange rules, if the Committee does not exist, or for any
other reason determined by the Board, the Board may take any action under the
Incentive Plan that would otherwise be the responsibility of the Committee.



4

 

 

 

3.02        Powers of the Committee. The Committee’s administration of the
Incentive Plan shall be subject to the following:

 

(a)        Subject to the provisions of the Incentive Plan, the Committee will
have the authority and discretion to select from among the employees, directors
and service providers of the Company or its Affiliates those persons who shall
receive Awards, to determine the time or times of receipt, to determine the
types of Awards and the number of shares covered by the Awards, to establish the
terms, conditions, performance criteria, restrictions, and other provisions of
such Awards, and (subject to the restrictions imposed by Section 9.14 below) to
cancel or suspend Awards.

 

(b)        The Committee will have the authority and discretion to interpret the
Incentive Plan, to establish, amend and rescind any rules and regulations
relating to the Incentive Plan, and to make all other determinations that may be
necessary or advisable for the administration of the Incentive Plan.

 

(c)        Any interpretation of the Incentive Plan by the Committee and any
decision made by it under the Incentive Plan are final and binding on all
persons.

 

(d)        The Committee shall make decisions by a majority vote of its members.

 

(e)        In controlling and managing the operation and administration of the
Incentive Plan, the Committee shall take action in a manner that conforms to the
articles and bylaws of the Company and applicable state corporate law.

 

3.03        Delegation by Committee. Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or the Incentive Plan,
or as may be necessary to comply with the exemptive provisions of Rule 16b-3
under the Exchange Act, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including: (a) delegating to a committee of one or more members
of the Board who are not “outside directors” within the meaning of Code Section
162(m), the authority to grant Awards under the Incentive Plan to eligible
persons who are either: (i) not then “covered employees,” within the meaning of
Code Section 162(m) and are not expected to be “covered employees” at the time
of recognition of income resulting from such Award; or (ii) not persons with
respect to whom the Company wishes to comply with Code Section 162(m); and/or
(b) delegating to a committee of one or more members of the Board who are not
“non-employee directors,” within the meaning of Rule 16b-3, the authority to
grant Awards under the Incentive Plan to eligible persons who are not then
subject to Section 16 of the Exchange Act.  Any such allocation or delegation
may be revoked by the Committee at any time.  To the extent permitted by
applicable law and resolution of the Board, the Committee may delegate all or
any part of its responsibilities to any officer of the Company.



5

 

 

 

3.04        Information to be Furnished to Committee. As may be permitted by
applicable law, the Company and its subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its subsidiaries as to an
employee’s or Participant’s employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Incentive
Plan must furnish the Committee such evidence, data or information as the
Committee considers desirable to carry out the terms of the Incentive Plan.

 

3.05        Expenses and Liabilities. All expenses and liabilities incurred by
the Committee in the administration and interpretation of the Incentive Plan
shall be borne by the Company. The Committee may employ attorneys, consultants,
accountants or other persons in connection with the administration and
interpretation of the Incentive Plan, and the Company, and its officers and
directors, shall be entitled to rely upon the advice, opinions and valuations of
any such persons.

 

Article IV

Stock

 

4.01        Number of Shares. The maximum number of shares authorized to be
issued under the Incentive Plan shall be 2,478,571 shares of the Company’s
Common Stock (all of which may be granted as Incentive Stock Options); provided,
however, that for so long as the Company’s Common Stock is admitted for trading
on the Official List of the United Kingdom Listing Authority or on AIM, the
market operated by London Stock Exchange plc, on the date of grant of any Award
hereunder (the “Relevant Grant Date”), the aggregate number of shares in respect
of which Awards granted on or after December 4, 2007 and which remain
outstanding and unexercised shall not exceed 12% of the number of shares of the
Company’s Common Stock issued and outstanding on the Relevant Grant Date. The
number of shares available for issuance under the Incentive Plan (including the
number that may be granted as Incentive Stock Options) shall be subject to
adjustment in accordance with Section 9.07 below. The shares to be offered under
the Incentive Plan shall be authorized and unissued shares of Common Stock, or
issued shares of Common Stock that have been reacquired by the Company in
private or public transactions.

 

4.02        Reuse of Shares.

 

(a)        To the extent any shares of Common Stock covered by an Award are not
delivered to a Participant or Beneficiary for any reason, including because the
Award is forfeited, canceled or settled in cash, such shares shall not be deemed
to have been issued for purposes of determining the maximum number of shares of
Common Stock authorized to be issued under the Incentive Plan and shall again
become eligible for issuance under the Incentive Plan.



6

 

 

 

(b)        With respect to Stock Appreciation Rights that are settled in shares,
only shares actually delivered shall be counted for purposes of determining the
maximum number of shares of Common Stock authorized to be issued under the
Incentive Plan.

 

(c)        If the Exercise Price of any Option is satisfied by the tendering of
shares to the Company (whether by actual delivery or by attestation and whether
or not such tendered shares were acquired pursuant to an Award), only the number
of shares delivered net of the shares tendered shall be deemed issued for
purposes of determining the maximum number of shares of Common Stock authorized
to be issued under the Incentive Plan.

 

(d)        If the withholding tax liabilities arising from an Award are
satisfied by the tendering of shares to the Company (whether by actual delivery
or by attestation and whether or not such tendered shares were acquired pursuant
to an Award) or by the withholding of shares by the Company, such shares shall
not be deemed to have been issued for purposes of determining the maximum number
of shares of Common Stock authorized to be issued under the Incentive Plan and
shall again become eligible for issuance under the Incentive Plan.

 

4.03        Limitations on Grants to Individuals. The following limitations
shall apply with respect to Awards:

 

(a)        Options and Stock Appreciation Rights.  The maximum number of shares
of Common Stock that may be subject to Options or Stock Appreciation Rights
granted to any one Participant during any calendar year that are intended to be
Performance-Based Compensation, and then only to the extent that such limitation
is required by Code Section 162(m), shall be 300,000. For purposes of this
Section 4.03(a), if an Option is granted in tandem with a Stock Appreciation
Right, such that the exercise of the Option or Stock Appreciation Right with
respect to a share cancels the tandem Stock Appreciation Right or Option,
respectively, with respect to such share, the tandem Option and Stock
Appreciation Right with respect to each share shall be counted as covering one
share for purposes of applying the limitations of this Section 4.03(a).

 

(b)        Stock Awards.  The maximum number of shares of Common Stock that may
be subject to Restricted Stock Awards or other stock-based Awards that are
granted to any one Participant during any calendar year and are intended to be
Performance-Based Compensation, and then only to the extent that such limitation
is required by Code Section 162(m), shall be 300,000.

 

(c)        Stock-Based Awards Settled in Cash.  The maximum dollar amount that
may be payable to any one Participant pursuant to cash-settled stock-based
Awards that are granted to any one Participant during any calendar year and are
intended to be Performance-Based Compensation, and then only to the extent that
such limitation is required by Code Section 162(m), shall be $300,000.

 

(d)        Dividends, Dividend Equivalents and Earnings.  For purposes of
determining whether an Award is intended to be qualified as Performance-Based
Compensation under the foregoing limitations of this Section 4.03, (i) the right
to receive dividends and dividend equivalents with respect to any Award that is
not yet vested shall be treated as a separate Award, and (ii) if the delivery of
any shares or cash under an Award is deferred, any earnings, including dividends
and dividend equivalents, shall be disregarded.



7

 

 

 

(e)        Partial Performance. Notwithstanding the preceding provisions of this
Section 4.03, if in respect of any performance period or restriction period, the
Committee grants to a Participant Awards having an aggregate dollar value and/or
number of shares less than the maximum dollar value and/or number of shares that
could be paid or awarded to such Participant based on the degree to which the
relevant performance measures were attained, the excess of such maximum dollar
value and/or number of shares over the aggregate dollar value and/or number of
shares actually subject to Awards granted to such Participant shall be carried
forward and shall increase the maximum dollar value and/or the number of shares
that may be awarded to such Participant in respect of the next performance
period or restriction period in respect of which the Committee grants to such
Participant an Award intended to qualify as Performance-Based Compensation,
subject to adjustment pursuant to Section 9.07 below.

 

4.04        Delivery of Shares. Delivery of shares of Common Stock or other
amounts under the Incentive Plan shall be subject to the following:

 

(a)        Compliance with Applicable Laws.  Notwithstanding any other provision
of the Incentive Plan, the Company shall have no obligation to deliver any
shares of Common Stock or make any other distribution of benefits under the
Incentive Plan unless such delivery or distribution complies with all applicable
laws (including, the requirements of the Securities Act of 1933, as amended from
time to time), and the applicable requirements of any securities exchange or
similar entity.

 

(b)        Certificates.  To the extent that the Incentive Plan provides for the
issuance of shares of Common Stock, the issuance may be affected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.

 

Article V

Participation

 

5.01        Eligible Participants. Participants in the Incentive Plan shall be
employees, directors, consultants and advisors of the Company or an Affiliate
that the Committee, in its sole discretion, may designate from time to time. The
Committee’s designation of a Participant in any year shall not require the
Committee to designate the person to receive Awards in any other year. The
Committee shall consider those factors it deems pertinent in selecting
Participants and in determining the types and amounts of their respective
Awards.

 

Article VI

Stock Options & Stock Appreciation Rights

 

6.01        Option Awards.

 

(a)        Grant of Options. The Committee may grant, to Participants who the
Committee may select, Options entitling the Participants to purchase shares of
Common Stock from the Company in the amount, at the price, on the terms, and
subject to the conditions, not inconsistent with the terms of the Incentive
Plan, that may be established by the Committee. The terms of any Option granted
under the Incentive Plan shall be set forth in an Award Agreement.



8

 

 

 

(b)        Exercise Price of Options. Subject to Section 6.01(d) below with
respect to Incentive Stock Options, the Exercise Price of each Option for
purchase of shares of Common Stock under any Option granted under the Incentive
Plan shall be determined by the Committee and shall be set forth in the Award
Agreement. Except as provided in Section 9.07 below, the Exercise Price will not
be less than One Hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant.

 

(c)        Designation of Options. Except as otherwise expressly provided in the
Incentive Plan, the Committee may designate an Option as an Incentive Stock
Option or a Non-Qualified Stock Option at the time the grant is made; provided,
however, that an Option may be designated as an Incentive Stock Option only if
the applicable Participant is an employee of the Company or an Affiliate on the
Date of Grant.

 

(d)        Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Incentive Plan (or any other plans of the
Company) that would result in Incentive Stock Options to purchase shares of
Common Stock with an aggregate Fair Market Value (measured on the Date of Grant)
of more than $100,000 first becoming exercisable by the Participant in any one
calendar year. Notwithstanding any other provision of the Incentive Plan to the
contrary, the Exercise Price of each Incentive Stock Option shall be equal to or
greater than the Fair Market Value of the Common Stock as of the Date of Grant
of the Incentive Stock Option; provided, however, that no Incentive Stock Option
shall be granted to any person who, at the time the Option is granted, owns
stock (including stock owned by application of the constructive ownership rules
in Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company, unless at the time the
Incentive Stock Option is granted the Exercise Price is at least 110% of the
Fair Market Value of the Common Stock as of the Date of Grant and the Incentive
Stock Option by its terms is not exercisable for more than five years from the
Date of Grant. All or a portion of any Incentive Stock Option granted under the
Incentive Plan that does not qualify as an Incentive Stock Option for any reason
shall be deemed to be a Non-Qualified Stock Option. In addition, any Incentive
Stock Option granted under the Incentive Plan may be unilaterally modified by
the Committee to disqualify such stock option from Incentive Stock Option
treatment such that it shall become a Non-Qualified Stock Option.

 

(e)        Rights as a Stockholder. A Participant or a transferee of an Option
pursuant to Section 9.03 below shall have no rights as a stockholder with
respect to the shares of Common Stock covered by an Option until that
Participant or transferee becomes the holder of record of the shares, and no
adjustment shall be made to the shares of Common Stock for dividends in cash or
other property or distributions of other rights on the Common Stock for which
the record date is prior to the date on which that Participant or transferee
became the holder of record of any of the shares covered by the Option;
provided, however, that Participants are entitled to share adjustments to
reflect capital changes under Section 9.07 below.



9

 

 

 

6.02        Stock Appreciation Rights.

 

(a)        Stock Appreciation Right Awards. The Committee is authorized to grant
to any Participant one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with or by
reference to Options granted prior to or simultaneously with the grant of such
rights to the same Participant. Stock Appreciation Rights may be granted in
tandem with or by reference to a related Option, in which event the Participant
may elect to exercise either the Option or the Stock Appreciation Right, but not
both, as to the same share subject to the Option and the Stock Appreciation
Right, or the Stock Appreciation Right may be granted independently of a related
Option. Upon exercise of a Stock Appreciation Right with respect to a share of
Common Stock, the Participant shall be entitled to receive an amount equal to
the excess, if any, of (i) the Fair Market Value of a share of Common Stock on
the date of exercise over (ii) the Exercise Price of such Stock Appreciation
Right established in the Award Agreement, which amount shall be payable as
provided in Section 6.02(c) below.

 

(b)        Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under the Incentive Plan shall be determined by the
Committee, but in the case of Stock Appreciation Rights granted in tandem with
Options shall not be less than the Exercise Price of such Options. Except as
provided in Section 9.07 below, the Exercise Price will not be less than One
Hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the Date of Grant.

 

(c)        Payment of Incremental Value. Any payment which may become due from
the Company by reason of a Participant’s exercise of a Stock Appreciation Right
may be paid to the Participant as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common Stock.
In the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date.

 

6.03        Terms of Stock Options & Stock Appreciation Rights.

 

(a)        Conditions on Exercise. An Award Agreement with respect to Options
and/or Stock Appreciation Rights may contain conditions or restrictions as
determined by the Committee at the time of grant.

 

(b)        Duration of Options. Unless otherwise provided in an Award Agreement,
Options and/or Stock Appreciation Rights shall terminate after the first to
occur of the following events:

 

(i)        termination of the Award as provided in Section 6.03(e) below,
following the applicable Participant’s Termination of Service; and

 

(ii)        ten years from the Date of Grant (five years in certain cases, as
described in Section 6.01(d) above).

 

(c)        Acceleration of Exercise Time. The Committee, in its sole discretion,
shall have the right (but shall not in any case be obligated), exercisable at
any time after the Date of Grant, to permit the exercise of any Option and/or
Stock Appreciation Right prior to the time the Award would otherwise vest under
the terms of the related Award Agreement.



10

 

 

 

(d)        Extension of Exercise Time. In addition to the extensions permitted
under Section 6.03(e) below in the event of Termination of Service, the
Committee, in its sole discretion, shall have the right (but shall not in any
case be obligated), exercisable on or at any time after the Date of Grant, to
permit the exercise of any Option and/or Stock Appreciation Right after its
expiration date described in Section 6.03(e) below, subject, however, to the
limitations described in Section 6.03(b)(ii) above.

 

(e)        Exercise of Options Upon Termination of Service. Unless otherwise
provided in an Award Agreement, the following rules shall govern the treatment
of Options and/or Stock Appreciation Rights upon Termination of Service:

 

(i)        Termination of Options and/or Stock Appreciation Rights Upon
Termination of Service.

 

(A)        Termination Other Than Due to Death or Disability. In the event of a
Participant’s Termination of Service for any reason other than death or
Disability, the right of the Participant to exercise any vested Options and/or
Stock Appreciation Rights shall, unless the exercise period is extended by the
Committee in accordance with Section 6.03(d) above, terminate upon the earlier
of: (I) ninety (90) days after the date of the Termination of Service; and (II)
the date of expiration of the Options and/or Stock Appreciation Rights
determined pursuant to Section 6.03(b)(ii) above.

 

(B)        Death or Disability. In the event of a Participant’s Termination of
Service by reason of the Participant’s death or Disability, the right of the
Participant to exercise any vested Options and/or Stock Appreciation Rights
shall, unless the exercise period is extended by the Committee in accordance
with Section 6.03(d) above, terminate upon the earlier of: (I) one year after
the date of the Termination of Service; and (II) the date of expiration of the
Options and/or Stock Appreciation Rights determined pursuant to
Section 6.03(b)(ii) above.

 

(ii)        Termination of Unvested Options Upon Termination of Service. Subject
to Section 6.06 below, to the extent the right to exercise Options and/or Stock
Appreciation Rights, or any portion thereof, has not vested as of the date of
Termination of Service, the right shall expire on the date of Termination of
Service regardless of the reason for the Termination of Service.

 

6.04        Exercise Procedures. Each Option and Stock Appreciation Right
granted under the Incentive Plan shall be exercised under such procedures and by
such methods as the Committee may establish or approve from time to time. The
payment of the Exercise Price of an Option shall be by cash or, subject to
limitations imposed by applicable law, by such other means as the Committee may
from time to time permit, including: (a) by tendering, either actually or by
attestation, shares of Common Stock acceptable to the Committee and valued at
Fair Market Value as of the day of exercise; (b) by irrevocably authorizing a
third party, acceptable to the Committee, to sell shares of Common Stock
acquired upon exercise of the Option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise; (c) by payment through a net exercise
such that, without the payment of any funds, the Participant may exercise the
Option and receive the net number of shares of Common Stock equal in value to
(i) the number of shares as to which the Option is being exercised, multiplied
by (ii) a fraction, the numerator of which is the Fair Market Value (on such
date as is determined by the Committee) less the Exercise Price, and the
denominator of which is such Fair Market Value (the number of net shares to be
received shall be rounded down to the nearest whole number of shares); (d) by
personal, certified or cashiers’ check; (e) by other property deemed acceptable
by the Committee or (f) by any combination thereof. The Participant may not
transfer to the Company in satisfaction of the Exercise Price any fractional
share of Common Stock.



11

 

 

 

6.05        Change in Control. Unless otherwise stated in the Award Agreement,
in the event of a Change in Control, all Options and/or Stock Appreciation
Rights outstanding as of the effective date of the Change in Control that have
not previously vested or terminated under the terms of the applicable Award
Agreement shall be immediately and fully vested and exercisable; provided
however, for purposes of this Section 6.05, unless otherwise determined by the
Committee, no Change in Control of the Company shall be deemed to have occurred
for purposes of determining a Participant’s rights under the Incentive Plan if
(i) the Participant is a member of a group that first announces a proposal
which, if successful, would result in a Change in Control, which proposal
(including any modifications thereof) is ultimately successful, or (ii) the
Participant acquires or otherwise owns a two percent or more equity interest in
the entity that ultimately acquires the Company pursuant to the transaction
described in clause (i) of this Section 6.05.

 

6.06        Early Exercise. An Award Agreement may provide the Participant the
right to exercise the Option in whole or in part prior to the date the Option is
fully vested. The provision may be included in the Award Agreement at the time
of grant of the Option or may be added to the Award Agreement by amendment at a
later date. In the event of an early exercise of an Option, any shares of Common
Stock received shall be subject to a repurchase right in favor of the Company
with terms established by the Committee. The Committee shall determine the time
and/or the event that causes the repurchase right to terminate and fully vest
the Common Stock in the Participant.

 

Article VII

Restricted Stock

 

7.01        Restricted Stock Awards. The Committee may grant to any Participant
an Award of a number of shares of Common Stock subject to the terms, conditions,
and restrictions as determined by the Committee. Such restrictions may be based
on performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock, or other criteria, as determined
by the Committee. The terms of any Restricted Stock Award granted under the
Incentive Plan shall be set forth in an Award Agreement that shall contain
provisions determined by the Committee and not inconsistent with the Incentive
Plan.

 

(a)        Issuance of Restricted Stock. As soon as practicable after the Date
of Grant of a Restricted Stock Award by the Committee, the Company shall cause
to be transferred on its books the number of shares of Restricted Stock awarded
to the Participant, and the shares shall be issued in the name of the
Participant. In the discretion of the Committee, the Restricted Stock may be
subject to forfeiture to the Company as of the Date of Grant if an Award
Agreement for the Restricted Stock covered by the Award is not signed by the
Participant and timely returned to the Company. Until the lapse or release of
all forfeiture restrictions applicable to an Award of Restricted Stock, the
share certificates representing the Restricted Stock may be held, in the
Company’s discretion, in custody by the Company, its designee, or, if the
certificates bear a restrictive legend, by the Participant.



12

 

 

 

(b)        Stockholder Rights. Beginning on the Date of Grant of a Restricted
Stock Award, subject to execution of the related Award Agreement and the
provisions contained therein, the Participant shall become a stockholder of the
Company with respect to the shares of Restricted Stock subject to the Award
Agreement and shall have all of the rights of a holder of Common Stock,
including, but not limited to, the right to vote and to receive dividends;
provided, however, that any Common Stock or other securities distributed as a
dividend or otherwise related to any Restricted Stock on which the Award
Agreement restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Stock and held or restricted as provided in
Section 7.01(a) above.

 

(c)        Restriction on Transferability. No Restricted Stock may be assigned
or transferred (other than by will or the laws of descent and distribution or to
an inter vivos trust under which the Participant is treated as the owner under
Sections 671 through 677 of the Code), pledged, or sold prior to the lapse of
the restrictions applicable to them.

 

(d)        Delivery of Stock Upon Vesting. Upon expiration or termination of the
forfeiture period without a forfeiture and the satisfaction of or release from
any other conditions prescribed by the Committee in the Award Agreement, or at
any earlier time provided under the provisions of Section 7.03 below, the
restrictions applicable to the Restricted Stock shall lapse. After the lapse of
such restrictions, the Company shall, subject to the requirements of
Section 9.04 below, promptly deliver to the Participant or, in case of the
Participant’s death, to the Participant’s Beneficiary, one or more share
certificates for the appropriate number of shares of Common Stock, free of all
forfeiture restrictions (but not free of any transfer restrictions applicable to
Common Stock generally or under the terms of an Award Agreement).

 

7.02        Terms of Restricted Shares.

 

(a)        Forfeiture of Restricted Shares. Subject to Sections 7.02(b) and 7.03
below, Restricted Stock shall be forfeited and returned to the Company and all
rights of the Participant with respect to the Restricted Stock shall terminate
in the event of a Termination of Service occurring prior to the expiration of
the forfeiture period for the Restricted Stock and the Participant satisfies any
and all other conditions set forth in the Award Agreement.

 

(b)        Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death or Disability of
the Participant or a material change in circumstances arising after the date of
an Award) and subject to any terms and conditions (including forfeiture of a
proportionate number of shares of Restricted Stock) that the Committee may deem
appropriate.



13

 

 

 

7.03        Change in Control. Unless otherwise stated in the Award Agreement,
in the event of a Change in Control, all restrictions applicable to a Restricted
Stock Award shall terminate fully (other than the transfer or other restrictions
generally applicable to Common Stock) and the Participant shall immediately have
the right to the delivery of share certificates for the Restricted Stock in
accordance with Section 7.01(d) above. Notwithstanding the foregoing, unless
otherwise determined by the Committee, no Change in Control of the Company shall
be deemed to have occurred for purposes of determining a Participant’s rights
under the Incentive Plan if (i) the Participant is a member of a group that
first announces a proposal which, if successful, would result in a Change in
Control, which proposal (including any modifications thereof) is ultimately
successful, or (ii) the Participant acquires or otherwise owns a two percent or
more equity interest in the entity that ultimately acquires the Company pursuant
to the transaction described in clause (i) of this Section 7.03.

 

Article VIII

Other Stock-Based Awards

 

8.01        Grant of Other Stock-Based Awards. Other stock-based Awards,
consisting of stock purchase rights, restricted stock unit Awards, Awards of
Common Stock, or Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, may be granted either alone or in addition to or in
conjunction with other Awards under the Incentive Plan. Subject to the
provisions of the Incentive Plan, the Committee shall have sole and complete
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of shares of Common Stock to be granted
pursuant to such Awards, and all other terms and conditions of the Awards. Any
such Award shall be confirmed by an Award Agreement executed by the Company and
the Participant, which Award Agreement shall contain such provisions as the
Committee determines to be necessary or appropriate to carry out the intent of
the Incentive Plan with respect to such Award.

 

8.02        Terms of Other Stock-Based Awards. Unless otherwise provided in the
Award Agreement, Awards made pursuant to this Article VIII shall be subject to
the following:

 

(a)        Any Common Stock subject to Awards made under this Article VIII may
not be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses.

 

(b)        The recipient of an Award under this Article VIII shall be entitled
to receive interest or dividends or dividend equivalents with respect to the
Common Stock or other securities covered by the Award, subject to any terms as
may be established by the Committee.

 

(c)        If the vesting of an outstanding Award is conditioned upon the
achievement of performance measures, then the Award shall be subject to the
following:

 

(i)        If, at the time of the Change in Control, the established performance
measures are less than fifty percent (50%) attained (as determined in the sole
discretion of the Committee, based upon a pro rata determination through the
date of the Change in Control), then such Award shall become vested and
exercisable on a fractional basis with the numerator being equal to the
percentage of attainment and the denominator being fifty percent (50%).



14

 

 

 

(ii)        If at the time of the Change in Control, the established performance
measures are at least fifty percent (50%) attained (as determined in the sole
discretion of the Committee, based upon a pro rata determination through the
date of the Change in Control), then such Award shall become fully vested and
exercisable.

 

Article IX

Terms Applicable to All Awards Granted under the Incentive Plan

 

9.01        Plan Provisions Control Award Terms. The terms of the Incentive Plan
shall govern all Awards granted under the Incentive Plan, and the Committee may
not grant any Award under the Incentive Plan that contains terms that are
contrary to any of the provisions of the Incentive Plan. In the event any
provision of any Award granted under the Incentive Plan conflicts with any term
in the Incentive Plan as in effect on the Date of Grant of the Award, the terms
of the Incentive Plan shall control. Except as provided in Sections 9.05 and
9.07 below, the terms of any Award granted under the Incentive Plan may not be
changed after the Date of Grant of the Award in a manner that would materially
decrease the value of the Award without the express written approval of the
Participant.

 

9.02        Award Agreement. No person shall have any rights under any Award
granted under the Incentive Plan unless and until the Company and the
Participant to whom the Award was granted have executed and delivered an Award
Agreement or the Participant has received and acknowledged notice of the Award
authorized by the Committee expressly granting the Award to the Participant and
containing provisions setting forth the terms of the Award.

 

9.03        Limitation on Transfer. Except as may be provided in the applicable
Award Agreement, a Participant’s rights and interest under the Incentive Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution and, during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Incentive Plan. The Participant’s Beneficiary may exercise the
Participant’s rights to the extent they are exercisable under the Incentive Plan
following the death of the Participant.

 

9.04        Taxes. The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company regarding any amount payable and/or shares
issuable under the Participant’s Award or regarding any income recognized upon a
disqualifying disposition (i.e., a disposition prior to the expiration of the
required holding periods) of shares received pursuant to the exercise of an
Incentive Stock Option, and the Company may defer payment of cash or issuance of
shares upon exercise or vesting of an Award unless indemnified to its
satisfaction against any liability for any taxes. Except as otherwise provided
by the Committee, any withholding obligations may be satisfied (a) through cash
payment by the Participant; (b) through the surrender of shares of Common Stock
that the Participant already owns or (c) through the surrender of shares of
Common Stock to which the Participant is otherwise entitled under the Incentive
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.



15

 

 

 

9.05        Code Section 409A. The Incentive Plan is, and all Awards are,
intended to be exempt from (or, in the alternative, to comply with) Code Section
409A, and each shall be construed, interpreted and administered accordingly. The
Company does not guarantee that any benefits that may be provided under the
Incentive Plan will satisfy all applicable provisions of Code Section 409A. If
any Award would be considered “deferred compensation” under Code Section 409A,
the Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Incentive Plan or the applicable Award
Agreement, without the consent of the Participant, to avoid the application of,
or to maintain compliance with, Code Section 409A. Any amendment by the
Committee to the Incentive Plan or an Award Agreement pursuant to this
Section 9.05 shall maintain, to the extent practicable, the original intent of
the applicable provision without violating Code Section 409A. A Participant’s
acceptance of any Award shall be deemed to constitute the Participant’s
acknowledgement of, and consent to, the rights of the Committee under this
Section 9.05, without further consideration or action. Any discretionary
authority retained by the Committee pursuant to the terms of the Incentive Plan
or pursuant to an Award Agreement shall not be applicable to an Award that is
determined to constitute deferred compensation, if such discretionary authority
would contravene Code Section 409A.

 

9.06        Performance-Based Compensation. Any Award that is intended to be
Performance-Based Compensation shall be conditioned on the achievement of one or
more objective performance measures, to the extent required by Code Section
162(m), as may be determined by the Committee. The grant of any Award and the
establishment of performance measures that are intended to be Performance-Based
Compensation shall occur during the period required under Code Section 162(m).

 

(a)        Performance Measures.  The performance measures described in this
Section 9.06 may be based on any one or more of the following: earnings (e.g.,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization or earnings per share); financial return ratios
(e.g., return on investment, return on invested capital, return on equity or
return on assets); expense ratio; efficiency ratio; increase in revenue;
operating or net cash flows; cash flow return on investment; total stockholder
return; market share; net operating income, operating income or net income; debt
load reduction; expense management; economic value added; stock price; book
value; overhead; assets; asset quality level; charge offs; regulatory
compliance; improvement of financial rating; achievement of balance sheet or
income statement objectives; improvements in capital structure; profitability;
profit margins; budget comparisons or strategic business objectives, consisting
of one or more objectives based on meeting specific cost targets, business
expansion goals or goals relating to acquisitions or divestitures. Performance
measures may be based on the performance of the Company as a whole or of any one
or more Affiliates, business units of the Company or an Affiliate or a specific,
or group of, product lines, and may be measured relative to a peer group, an
index or a business plan.

 

(b)        Partial Achievement.  The terms of an Award may provide that partial
achievement of the performance measures may result in payment or vesting based
upon the degree of achievement. In addition, partial achievement of performance
measures shall apply toward a Participant’s individual limitations as set forth
in Section 4.03 above.



16

 

 

 

(c)        Extraordinary Items.  In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management’s Discussion and Analysis section of
the Company’s annual report: (i) extraordinary, unusual or nonrecurring items of
gain or loss; (ii) gains or losses on the disposition of a business; (iii)
changes in tax or accounting principles, regulations or laws and (iv) mergers or
acquisitions.  To the extent not specifically excluded, such effects shall be
included in any applicable performance measure.

 

(d)        Adjustments. Pursuant to this Section 9.06, in certain circumstances
the Committee may adjust performance measures; provided, however, that no
adjustment may be made with respect to an Award that is intended to be
Performance-Based Compensation, except to the extent the Committee exercises
such negative discretion as is permitted under Code Section 162(m). If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company or the manner in which the Company
or an Affiliate conducts its business or other events or circumstances render
current performance measures to be unsuitable, the Committee may modify such
performance measures, in whole or in part, as the Committee deems appropriate.
If a Participant is promoted, demoted or transferred to a different business
unit during a performance period, the Committee may determine that the selected
performance measures or applicable performance period are no longer appropriate,
in which case, the Committee, in its sole discretion, may (i) adjust, change or
eliminate the performance measures or change the applicable performance period
or (ii) cause to be made a cash payment to the Participant in an amount
determined by the Committee.

 

9.07        Adjustments to Reflect Capital Changes.

 

(a)        Recapitalization. To the extent permitted under Code Section 409A and
to the extent applicable, the number and kind of shares subject to outstanding
Awards, the Exercise Price for the shares, the number and kind of shares
available for Awards to be granted under the Incentive Plan shall be
automatically adjusted to reflect any stock dividend, stock split, combination
or exchange of shares, Merger, consolidation, or other change in capitalization
with a similar substantive effect upon the Incentive Plan or the Awards granted
under the Incentive Plan. The Committee shall have the power and sole discretion
to determine the amount of the adjustment to be made in each case and shall have
the right to prevent such automatic adjustment upon a determination that such
adjustment would inappropriately increase or decrease the intended Award to the
Participant.

 

(b)        Merger. In the event that the Company is a party to a Merger,
outstanding Awards shall be subject to the agreement of merger or
reorganization. Such agreement may provide, without limitation, for the
continuation of outstanding Awards by the Company (if the Company is a surviving
corporation), for their assumption by the surviving corporation or its parent or
subsidiary, for the substitution by the surviving corporation or its parent or
subsidiary of its own awards for such Awards, for accelerated vesting and
accelerated expiration, or for settlement in cash or cash equivalents.



17

 

 

 

(c)        Awards to Replace Awards of Acquired Companies. After any Merger in
which the Company or an Affiliate is a surviving corporation, the Board may
grant substituted Awards under the provisions of the Incentive Plan, generally
consistent with Sections 409A and 424 of the Code, in replacement of awards
granted under a plan of another party to the Merger whose shares of stock to be
issued under the old awards may no longer be issued following the Merger. The
terms and conditions of such replacement Awards shall be as determined by the
Committee in its sole discretion.

 

(d)        No Repricing. Notwithstanding any provision of the Incentive Plan to
the contrary, no adjustment or reduction of the Exercise Price of any
outstanding Option or Stock Appreciation Right in the event of a decline in
Common Stock price shall be permitted without approval by the stockholders of
the Company or as otherwise expressly provided under Section 9.07(a) above. The
foregoing prohibition includes (i) reducing the Exercise Price of outstanding
Options or Stock Appreciation Rights, (ii) cancelling outstanding Options or
Stock Appreciation Rights in connection with the granting of Options or Stock
Appreciation Rights with a lower Exercise Price to the same individual, (iii)
cancelling Options or Stock Appreciation Rights with an Exercise Price in excess
of the current Fair Market Value in exchange for a cash or other payment and
(iv) taking any other action that would be treated as a repricing of Options or
Stock Appreciation Rights under the rules of the primary securities exchange or
similar entity on which the shares of Common Stock are listed.

 

9.08        No Implied Rights.

 

(a)        No Rights to Specific Assets.  Neither a Participant nor any other
person shall by reason of participation in the Incentive Plan acquire any right
in or title to any assets, funds or property of the Company or any Affiliate
whatsoever, including any specific funds, assets, or other property which the
Company or any Affiliate, in its sole discretion, may set aside in anticipation
of a liability under the Incentive Plan.  A Participant shall have only a
contractual right to the Common Stock or amounts, if any, payable or
distributable under the Incentive Plan, unsecured by any assets of the Company,
and nothing contained in the Incentive Plan shall constitute a guarantee that
the assets of the Company or any Affiliate shall be sufficient to pay any
benefits to any person.

 

(b)        No Contractual Right to Employment or Future Awards.  The Incentive
Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee the right to be retained in
the employ of the Company or an Affiliate or any right or claim to any benefit
under the Incentive Plan, unless such right or claim has specifically accrued
under the terms of the Incentive Plan.  Except as otherwise provided in the
Incentive Plan, no Award under the Incentive Plan shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

 

9.09        Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Incentive Plan shall not be
included in the determination of benefits under any pension, group insurance, or
other benefit plan applicable to the Participant that is maintained by the
Company, except as may be provided under the terms of those plans or determined
by the Committee.



18

 

 

 

9.10        Governing Law. The Incentive Plan, and all Awards granted hereunder,
and all actions taken in connection herewith, except as superseded by applicable
federal law, shall be interpreted, construed, and enforced and its construction
and performance shall be governed by the internal laws of the State of Delaware.

 

9.11        No Strict Construction. No rule of strict construction shall be
implied against the Company, the Board, the Committee, or any other person in
the interpretation of any of the terms of the Incentive Plan, any Award granted
under the Incentive Plan, or any rule or procedure established by the Committee
that relates to the Incentive Plan.

 

9.12        Captions. The captions and Section headings used in the Incentive
Plan are for convenience only, do not constitute a part of the Incentive Plan,
and shall not be deemed to limit, characterize, or affect in any way any
provision of the Incentive Plan, and all provisions of the Incentive Plan shall
be construed as if no captions or headings had been used in the Incentive Plan.

 

9.13        Severability. Each part of the Incentive Plan is intended to be
several. If any term, covenant, condition, or provision of the Incentive Plan is
determined by a court of competent jurisdiction to be illegal, invalid, or
unenforceable for any reason whatsoever, that determination shall not affect the
legality, validity, or enforceability of the remaining parts of the Incentive
Plan, and all remaining parts shall be legal, valid, and enforceable and have
full force and effect as if the illegal, invalid, and/or unenforceable part had
not been included.

 

9.14        Amendment and Termination.

 

(a)        Amendment. The Committee shall have complete power and authority to
amend the Incentive Plan at any time and for any reason; provided, however, that
no termination or amendment of the Incentive Plan may, without the consent of
the Participant (or, if the Participant is not then living, the affected
Beneficiary) to whom any Award has previously been granted under the Incentive
Plan, materially adversely affect the rights of the Participant or Beneficiary
under that Award; and provided, further, that no amendment may (i) materially
increase the benefits accruing to Participants under the Incentive Plan,
(ii) materially increase the aggregate number of securities that may be issued
under the Incentive Plan, other than pursuant to Section 9.07(a) above, or
(iii) materially modify the requirements for participation in the Incentive
Plan, unless the amendment under (i), (ii) or (iii) immediately above is
approved by a majority of votes cast by the stockholders of the Company in
accordance with applicable stock exchange rules.

 

(b)        Termination. The Committee shall have the right and the power to
terminate the Incentive Plan at any time and for any reason. No Award shall be
granted under the Incentive Plan after the termination of the Incentive Plan,
but the termination of the Incentive Plan shall not affect any Award outstanding
at the time of the termination of the Incentive Plan.

 

(c)        Amendment to Conform to Law. Notwithstanding any provision of the
Incentive Plan or an Award Agreement to the contrary, the Committee may amend
the Plan or any Award Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or the
Award Agreement to any applicable law. By accepting an Award, the Participant
shall be deemed to have acknowledged and consented to any amendment to an Award
made pursuant to this Section 9.14(c) without further consideration or action.



19

 

 

 

9.15        Further Assurances. As a condition to receipt of any Award under the
Incentive Plan, a Participant shall agree, upon demand of the Company, to do all
acts and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Incentive Plan.

 

9.16        Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Incentive Plan, and any permitted modification,
or revocation thereof, shall be filed with the Company at such times, in such
form, and subject to such restrictions and limitations, not inconsistent with
the terms of the Incentive Plan, as the Committee shall require.

 

9.17        Evidence.  Evidence required of anyone under the Incentive Plan may
be by certificate, affidavit, document or other information which the person
acting on it considers pertinent and reliable, and signed, made or presented by
the proper party or parties.

 

9.18        Successors.  All obligations of the Company under the Incentive Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, Merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.

 

9.19        Indemnification. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Incentive Plan, except in circumstances involving such person’s bad faith,
gross negligence or willful misconduct.

 

9.20        No Fractional Shares. Unless otherwise permitted by the Committee,
no fractional shares of Common Stock shall be issued or delivered pursuant to
the Incentive Plan or any Award. The Committee shall determine whether cash or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

9.21        Notice. Unless otherwise provided in an Award Agreement, all written
notices and all other written communications to the Company provided for in the
Incentive Plan or any Award Agreement shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the Company at
the address set forth below. Such notices, demands, claims and other
communications shall be deemed given:

 

(a)        in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;



20

 

 

 

(b)        in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or

 

(c)        in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received; provided they are
actually received. In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service provider.
Communications that are to be delivered by the U.S. mail or by overnight service
to the Company shall be directed to the attention of the Company’s senior human
resource officer and Corporate Secretary.

 

9.22        Use of Term. Unless otherwise provided herein, the term “person”
when referred to in the Incentive Plan or any Award Agreement may refer to an
individual or an entity.

 

9.23        Clawback Policy. Any Award, amount or benefit received under the
Incentive Plan shall be subject to potential cancellation, recoupment,
rescission, payback or other similar action in accordance with the terms of any
applicable Company clawback policy (the “Policy”) or any applicable law. A
Participant’s receipt of an Award shall be deemed to constitute the
Participant’s acknowledgment of and consent to the Company’s application,
implementation and enforcement of (a) the Policy and any similar policy
established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as are necessary to effectuate the Policy, any
similar policy and applicable law, without further consideration or action.

 

 

 



21

